AO 442 (Rev. 11/11) Arrest Warrant

                                                                                                                           3/7/2019
                                        UNITED STATES DISTRICT COURT                                                S/J.Vasquez
                                                                    for the
                                                      WesternDistrict
                                                 __________  District of
                                                                      of Virginia
                                                                         __________

                  United States of America
                             v.                                       )
               Eduardo Contreras-Devora                               )       Case No.    5:19-cr-00008-02
  Filed as a Detainer with Rappahannock Shenandoah                    )
                  Warren Regional Jail                                )
                                                                      )
                                                                      )
                            Defendant


                                                      ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Eduardo Contreras-Devora                                                                                  ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment         u Information         u Superseding Information             u Complaint
u Probation Violation Petition              u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Drug Conspiracy and Firearm Use in Drug Trafficking




Date:         03/05/2019                                                                                                   For
                                                                                            Issuing officer’s signature

City and state:       Harrisonburg, VA                                                   Honorable Elizabeth K. Dillon
                                                                                              Printed name and title


                                                                    Return

           This warrant was received on (date)       3/5/19               , and the person was arrested on (date) 3/7/19
at (city and state)   Harrisonburg, VA                          .
                                                                                                           Digitally signed by DARYL BENDER
Date: 3/7/19                                                               DARYL BENDER                    Date: 2019.03.07 10:49:38 -05'00'
                                                                                           Arresting officer’s signature

                                                                          Daryl Bender DUSM
                                                                                              Printed name and title


           Case 5:19-cr-00008-MFU-JCH Document 55 Filed 03/07/19 Page 1 of 1 Pageid#: 76
